Case 4:20-cr-00629 Document 27 Filed on 05/10/21 in TXSD Page 1 of 5
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                   May 11, 2021
                                                                Nathan Ochsner, Clerk
Case 4:20-cr-00629 Document 27 Filed on 05/10/21 in TXSD Page 2 of 5
Case 4:20-cr-00629 Document 27 Filed on 05/10/21 in TXSD Page 3 of 5
Case 4:20-cr-00629 Document 27 Filed on 05/10/21 in TXSD Page 4 of 5
Case 4:20-cr-00629 Document 27 Filed on 05/10/21 in TXSD Page 5 of 5
